NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                             JOSHUA T., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, J.C., A.C., Appellees.

                              No. 1 CA-JV 17-0292
                                FILED 3-15-2018


            Appeal from the Superior Court in Mohave County
                         No. B8015JD201404048
                The Honorable Rick A. Williams, Judge

                                  DISMISSED


                                APPEARANCES

Joshua T., Phoenix
Appellant

Arizona Attorney General's Office, Mesa
By Ashlee N. Hoffman
Counsel for Appellee Department of Child Safety



                        MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge Randall M. Howe and Judge Kenton D. Jones joined.
                         JOSHUA T. v. DCS, et al.
                           Decision of the Court

M O R S E, Judge:

¶1           Joshua T. appeals the juvenile court's order affirming A.C.'s
continued placement and case plan of adoption by William B., the child's
adoptive parent. For the following reasons, we dismiss.

                 FACTS AND PROCEDURAL HISTORY

¶2           Brothers A.C. and J.C. are the biological sons of Mother and
Father, whose parental rights were terminated by the juvenile court and
neither of whom are parties to this appeal. William B. is the adoptive parent
of A.C.

¶3             During the dependency proceedings, the Arizona
Department of Child Services ("DCS") took custody of the brothers and
initially placed A.C. and J.C. together in a kinship placement. The brothers
were later separated when DCS placed J.C. with Joshua T. and moved A.C.
to a therapeutic foster home with William B. after A.C. exhibited certain
behavioral issues in the kinship placement, which worsened over time.

¶4             Finding the brothers' respective placements with their
prospective adoptive parents to be in their best interests and the least
restrictive placements available, consistent with their needs, the juvenile
court affirmed the brothers' continued placements and case plans of
adoption on May 25, 2017. Ariz. Rev. Stat. ("A.R.S.") §§ 8-513 and 8-514(B).
Having expressed that it was in the brothers' best interests to be together
and an interest in adopting them both, Joshua T. timely appealed the
juvenile court's May 2017 order. Joshua T. then requested that this court
stay A.C.'s adoption proceedings. The adoption proceeded in the juvenile
court and in August 2017, the juvenile court granted A.C.'s order of
adoption, denied Joshua T.'s motion to stay the adoption, and dismissed
A.C.'s dependency action. We subsequently denied Joshua T.'s motion to
stay A.C.'s adoption. Joshua T. never appealed the juvenile court's order of
adoption.

                               DISCUSSION

   I.     Standard for Review

¶5            Before reviewing the merits of an appeal, we have an
independent duty to determine whether we have jurisdiction. Ghadimi v.
Soraya, 230 Ariz. 621, 622, ¶ 7 (App. 2012); see ARCAP 13(a)(4) (requiring
appellant to include the basis for jurisdiction in the opening brief). Because
juvenile dependency matters are unique and involve the fundamental right


                                      2
                          JOSHUA T. v. DCS, et al.
                            Decision of the Court

to raise one's children, orders declaring or reaffirming a child's dependency
are final orders subject to appeal by aggrieved parties. In re Yavapai Cty.
Juvenile Action No. J-8545, 140 Ariz. 10, 14 (1984); Ariz. R.P. Juv. Ct. 104(A)
(providing that any aggrieved party may appeal from a final order of the
juvenile court); see also ARCAP 9(a) (requiring a timely notice of civil
appeal). Dependency and adoption proceedings are separate, distinct
matters. In re Maricopa Cty. Juvenile Action No. A-27789, 140 Ariz. 7, 9 (1984).
A failure to timely file a notice of appeal divests this court of jurisdiction to
do anything except dismiss an attempted appeal. In re Marriage of Thorn,
235 Ariz. 216, 218, ¶ 5 (App. 2014). "[W]e will dismiss an appeal as moot
when our action as a reviewing court will have no effect on the parties."
Cardoso v. Soldo, 230 Ariz. 614, 617, ¶ 5 (App. 2012).

   II.     This Court Lacks Jurisdiction Except To Dismiss

¶6            Because Joshua T. has not appealed the grant of adoption, his
appeal of the juvenile court's order affirming A.C.'s continued placement
with, and the case plan of adoption by, William B. is moot without
exception. The child was legally adopted and the dependency dismissed,
and thus our action as a reviewing court will have no effect on the parties.
See Phx. Newspapers, Inc. v. Molera, 200 Ariz. 457, 460, ¶ 12 (App. 2001)
(though a matter of prudential or judicial restraint, we limit our review of
moot cases to issues of public importance and those likely to recur). None
of Joshua T.'s arguments present any matter over which we might exercise
jurisdiction. Absent "a timely notice of appeal following entry of the order
sought to be appealed, we are without jurisdiction to determine the
propriety of the order sought to be appealed." Lee v. Lee, 133 Ariz. 118, 124
(App. 1982). Though he asks this court to reverse the juvenile court's order
of adoption, Joshua T. has not timely or otherwise appealed that order. We
therefore lack jurisdiction to review the merits of the juvenile court's orders
in this appeal.

¶7           Because we lack jurisdiction to review the adoption order,
and Joshua T.'s appeal from the juvenile court's placement order is moot,
we dismiss this appeal.




                                       3
               JOSHUA T. v. DCS, et al.
                 Decision of the Court

                    CONCLUSION

¶8   For the abovementioned reasons, we dismiss.




                AMY M. WOOD • Clerk of the Court
                FILED: AA




                              4